Title: To George Washington from James Lovell, 10 October 1782
From: Lovell, James
To: Washington, George


                  
                     Boston Octr 10. 1782
                  
                  Probable as it is that the Admiral now gives you the most authentic European Intelligence I would not however omit by this good and early Conveyance to send to your Excellency Minutes of a Letter just received from Mr Adams and an open News Paper for Mr Morris tho’ I am too ill to examine it to find whether it is worth your Reading being under violent Symptoms of a Fever.  Your Excellency’s Most humble Servant
                  
                     James Lovell
                  
                  
                     I take the Freedom to prefer this Conveyance to that of the Post for two Letters.
                  
                  
               